Title: To George Washington from David Humphreys, 1 November 1786
From: Humphreys, David
To: Washington, George



My dear General
New Haven Novr 1st 1786

I wrote your Excellency some time ago from Hartford & enclosed you the draft of a letter on the subject we talked of when I left Mount Vernon. I hope you have duly received it, tho’ I shall not be free from anxiety until I know with certainty that has been the case.
When I wrote that letter, I was in hopes that it might have been in my power before this time, to give you a favorable account of the complexion of politics in this State. It is true we have done some negative good—we have prevented an emission of a Paper money and Tender Acts from taking place: But I am sorry to say, we have done nothing in aid of the fœderal Government.

The only Requisition of Congress we have complied with, is a recent one for raising Troops, on account of an Indian war, as is given out. But some conjecture for other purposes. The Assembly has this day given me the Command of A Regt part to be raised in this State & a part in the other New England States. I have been advised by our friends to accept it for the present: which I shall accordingly do.
The troubles in Massachusetts still continue. Government is prostrated in the dust. And it is much to be feared that there is not energy enough in that State, to reestablish the civil Powers. The leaders of the Mob, whose fortune & measures are desperate, are strengthening themselves daily, & it is expected that they will soon take possession of the Continental Magazine at Springfield: in which there are from ten to fifteen thousand stand of Arms in excellent order.
A general want of compliance with the requisitions of Congress for money, seems to prognosticate that we are rapidly advancing to a Crisis. The wheels of the great political Machine can scarcely continue to move much longer, under their present embarrassment. Congress, I am told, are seriously alarmed, & hardly know which way to turn or what to expect. Indeed, my dear General, nothing but a good Providence can extricate us from our present difficulties, & prevent some terrible convulsion.
In case of civil discord, I have already told you, it was seriously my opinion that you could not remain neuter—and that you would be obliged, in self defence, to take part on one side or the other: or withdraw from this Continent. Your friends are of the same opinion: and I believe you are convinced, that it is impossible to have more disinterested & zealous friends than those who have been about your person.
I write with the more confidence; as this letter will be delivered by Mr Austin & Mr Morse, two young Clergimen, educated at this University, who are travelling to the southern part of the Union, for the sake of acquiring knowledge of their own Country—I beg leave to recommend them to your Civilities & to assure you, in offering my best respects to Mrs Washington & the family, how sincerely I am my dear Genl your friend & Hble Servt

D. Humphreys

